Citation Nr: 0712396	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  05-11 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Fargo, North Dakota


THE ISSUE

Entitlement to additional monthly dependency and indemnity 
compensation (DIC) pursuant to 38 U.S.C.A. § 1311(a)(2).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from August 1942 to 
December 1945, and from January 1951 to October 1952.  The 
appellant is the veteran's surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of an August 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fargo, North 
Dakota.  In May 2005, a Deputy Vice Chairman at the Board 
granted the appellant's motion, through her representative, 
to advance the appeal on the Board's docket, pursuant to 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2006).  

In June 2005, the appellant was notified by the Board that a 
temporary stay had been imposed on processing her claim for 
entitlement to additional monthly DIC compensation pursuant 
to 38 U.S.C.A. § 1311(a)(2) (West 2002).  In February 2007, 
the Board informed the appellant by letter that the temporary 
stay had been lifted and it would proceed with the processing 
of her claim.  


FINDINGS OF FACT

1.  At the time of his death in January 1987, the veteran was 
not service connected for any disabilities.  

2.  The veteran's claim to establish service connection for 
leukemia based on radiation exposure from nuclear testing was 
denied by the RO in October 1978 and January 1980, by the 
Board in June 1980.  A claim to reopen was filed in September 
1985, and was denied by the RO in December 1985 and again by 
the RO in August 1986; the veteran appealed, but died before 
the appeal was decided.  In September 1988, a claim of 
service connection for leukemia for purposes of accrued 
benefits was denied by the Board.

3.  There is no express or implied claim before the Board 
that any final RO or Board decision that denied the veteran's 
claim for service connection for leukemia based on radiation 
exposure was clearly and unmistakably erroneous (CUE).  

4.  The appellant has not contended, nor does the evidence 
reflect, that there are additional service department records 
associated with the claims file that existed at the time of a 
prior VA decision but were not considered by VA.  


CONCLUSION OF LAW

The criteria for additional monthly DIC, pursuant to 
38 U.S.C.A. § 1311(a)(2), have not been met.  38 U.S.C.A. 
§§ 1311(a)(2) (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.5, 
3.10, 3.22 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, the appellant's claim was stayed in June 2005 
pursuant to an order by the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) to allow for VA 
rulemaking procedures.  That rulemaking has been completed 
and the stay lifted.  See National Organization of Veterans' 
Advocates, Inc. v. Secretary of Veterans Affairs, 476 F. 3d 
872 (Fed. Cir. 2007).   

The appellant's sole claim in this case is that she is 
entitled to additional monthly DIC benefits under 38 U.S.C.A. 
§ 1311(a)(2).  She contends that the veteran was totally 
disabled over 10 years prior to his death.  

As noted above, the veteran died in January 1987.  Prior to 
his death, the veteran had only sought to establish service 
connection for leukemia.  The veteran filed his original 
claim for service connection for leukemia in August 1978.  He 
was subsequently denied service connection for leukemia by 
the RO in October 1978 and January 1980, and by the Board in 
June 1980.  He filed a claim to reopen in September 1985, 
less than 2 years prior to his death.  In August 1986, the 
veteran was again denied service connection by the RO for 
leukemia.  His claim was on appeal and pending before the 
Board at the time of his death in January 1987.  In September 
1988, the Board denied the appellant's claim for service 
connection for hairy cell leukemia for accrued benefits 
purposes.  

Subsequently, in a November 1994 rating decision, the RO 
granted the appellant service connection for the cause of the 
veteran's death.  The governing statutes and regulations 
provide that DIC may be awarded to a surviving spouse upon 
the service-connected death of the veteran.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.5(a).  DIC shall be paid to a surviving 
spouse at a certain monthly rate.  The rate shall be 
increased (enhanced) by a certain sum in the case of the 
death of a veteran who at the time of death was in "receipt 
of" or was "entitled to receive" (or but for the receipt 
of retired pay or retirement pay was entitled to receive) 
compensation for a service-connected disability that was 
rated totally disabling for a continuous period of at least 8 
years immediately preceding death.  In determining the period 
of a veteran's disability for DIC purposes, only periods in 
which the veteran was married to the surviving spouse shall 
be considered.  38 U.S.C.A. § 1311(a)(2).  

In the case of Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), 
the United States Court of Appeals for the Federal Circuit 
held that, for the purpose of determining whether a survivor 
is entitled to "enhanced" DIC under 38 U.S.C.A. 
§ 1311(a)(2), the then-extant regulation implementing the 
statute (38 C.F.R. § 20.1106) had permitted the enhanced DIC 
award when a veteran would have been "hypothetically" 
entitled to a 100-percent rating for 8 years, even though he 
was not actually in receipt of the benefit during his 
lifetime.  In 2002, VA amended the implementing regulation to 
provide that there would be no "hypothetical" 
determinations as to whether a deceased veteran had been 
totally disabled for 8 years such that a surviving spouse 
could qualify for the enhanced benefit.  In National 
Organization of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003), the Federal 
Circuit held that VA could properly construe the "entitled 
to receive" language of 38 U.S.C.A. § 1311(a)(2) as 
preventing a claimant from prevailing where no claims had 
been filed during the veteran's lifetime or where a claim had 
been denied and was not subject to reopening, except where 
clear and unmistakable error had been made in a decision 
entered during the veteran's lifetime; however, the issue was 
returned to VA to address why other grounds for reopening a 
prior final denial should not also be allowed.  (The 
appellant filed her claim for enhanced DIC benefits in May 
2004, after the Federal Circuit had made this ruling.)

In December 2005, VA promulgated regulations under both 
38 U.S.C.A. § 1311 and 38 U.S.C.A. § 1318.  See 70 Fed. Reg. 
72,211 (Dec. 2, 2005); 38 C.F.R. § 3.10(f)(3) (2006); 
38 C.F.R. § 3.22(b) (2006).  The new regulations interpret 
"entitled to receive" to include situations where, during 
the veteran's lifetime, the claim could have been reopened 
based on CUE, and also where reopening could have occurred 
based on new evidence "consisting solely of service 
department records that existed at the time of a prior VA 
decision but were not previously considered by VA."  
38 C.F.R. § 3.10(f)(3); 38 C.F.R. § 3.22(b).  In January 
2007, the Federal Circuit concluded that VA's interpretation 
of 38 U.S.C.A. § 1311(a)(2) and 38 U.S.C.A. § 1318 as 
allowing compensation only in circumstances where the grounds 
for reopening a veteran's claim would provide retroactive 
relief was reasonable.  Consequently, the Federal Circuit 
affirmed the regulations.  See National Organization of 
Veterans' Advocates, Inc., supra.  

Here, as noted above, at the time of his death, the veteran 
was not in "receipt of" compensation for a service-
connected disability that was rated totally disabling for a 
continuous period of at least 8 years immediately preceding 
his death.  Thus, for the appellant to prevail on her claim, 
it must be shown that the veteran was "entitled to receive" 
compensation for a service-connected disability that was 
rated totally disabling for a continuous period of at least 8 
years immediately preceding death.  

In this case, there is no express or implied claim before the 
Board that any final RO or Board decision which, during the 
veteran's lifetime, denied the veteran's claim for service 
connection for leukemia based on radiation exposure was 
clearly and unmistakably erroneous.  Furthermore, the 
appellant has not contended, nor does the evidence reflect, 
that there are additional service department records 
associated with the claims file that existed at the time of a 
prior VA decision but were not considered by VA.  As such, it 
cannot be said that the veteran was "entitled to receive" 
compensation for a service-connected disability that was 
rated totally disabling for a continuous period of at least 8 
years immediately preceding death.  (Although an appeal of a 
claim to reopen entitlement to service connection was pending 
at the time of the veteran's death, this claim to reopen had 
been filed in 1985, less than 2 years prior to the veteran's 
death, and even if the claim had been granted, the earliest 
effective date assignable would not have allowed for the 
award of enhanced DIC under the 8-year rule.  See 38 C.F.R. 
§§ 3.400(q), 3.400(r) (after a prior final denial, absent the 
receipt of pertinent service department records not 
previously of record, the effective date will be the date of 
receipt of the new claim or date entitlement is shown, 
whichever is later.)

Thus, under these circumstances, the claim for additional 
monthly DIC pursuant to 38 U.S.C.A. § 1311(a)(2) must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence 
weighs against the claim, that doctrine is not applicable in 
the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

The Board notes that in November 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002 & Supp. 2006).  To implement 
the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Here, in an August 2004 letter the appellant was notified by 
the RO of the reason for the denial of her claim.  As per a 
February 2007 letter, the appellant and her representative 
have been given notice of the laws and regulations governing 
her claim.  Furthermore, both the appellant and her 
representative have been afforded an opportunity to present 
evidence and argument in connection with her claim.  In the 
February 2007 letter, the appellant and her representative 
were notified that they were being given 45 days in which to 
present any additional evidence or argument.  In March 2007, 
the appellant notified the Board that she had no additional 
evidence to submit and requested that the Board proceed 
immediately with the adjudication of her appeal.  The 
appellant's representative has not submitted any additional 
evidence or argument.  

The Board also notes that for the appellant's claim to 
succeed, as noted above, there would have to be a showing of 
CUE in a prior VA decision.  The Board notes that given the 
law relative to CUE claims, the VCAA requirements are not 
applicable where CUE is claimed in either an RO or Board 
decision.  See Parker v. Principi, 15 Vet. App. 407 (2002); 
Livesay v. Principi, 15 Vet. App. 165 (2001).  Likewise, the 
record on appeal appears to be complete, and neither the 
appellant nor her representative has otherwise contended that 
there are additional service department records that need to 
be obtained.  Nonetheless, missing service department records 
would appear not to have a bearing on those previous 
adjudicative and appellate actions associated with the 
veteran's claim for service connection for leukemia.  
Therefore, the Board finds that the above actions are 
sufficient to satisfy any duties to notify and assist owed 
the appellant.  


ORDER

Entitlement to additional monthly DIC pursuant to 38 U.S.C.A. 
§ 1311(a)(2) is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


